DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.

Claims 16-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2021.

Applicant’s election without traverse of claims 1-15, and 18-19 in the reply filed on 08 February 2021 is acknowledged. Thus, claims 1-20 are pending, with claims 1-15 and 18-19 being considered in the present Office action.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Since applicant has not claimed foreign priority to CN108428948 (or filed a certified copy, or translation), the reference has been used as prior art in the rejection. MPEP 213-216.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, it is unclear whether “the silica” in lines 4 and 5 makes reference to the silica of the “silica sol” in line 3, the silica of the “precipitated silica” in line 3, or the silica in both the “silica sol” and “precipitated silica” (in line 3). Line 2 establishes “lithium hydroxide”, thus line 5 should follow with “the lithium hydroxide”.  Claims 2-15, and 18-19 depend from the rejected claim, thus are also rejected. 
Regarding Claims 3-9, and 14-15, each numerical value must include units, otherwise the numerical value is indefinite. For example, in claim 3, the value 28 and 8 both need units, i.e., % and nm, respectively. The same issue is present in claims 4-9, and 14-15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianmin et al. (CN108428948, of record), hereinafter Jianmin. A machine translation has been provided.
Regarding Claims 18-19, Jianmin teaches a lead-crystal storage battery, comprising: a battery container, an electrolyte solution, positive and negative electrode plates, and a separator; the separator is an AGM separator. See e.g., paras. [0028]-[0029].
Regarding Claims 1-2, Jianmin teaches the electrolyte solution of the lead-crystal storage battery comprises sulfuric acid, a gelling agent and lithium hydroxide; the gelling agent comprises silica sol and precipitated silica in a mass ratio of 1:(0.005 to 0.05); a total content of the silica in the electrolyte solution is from 1% to 4% as per a net content of the silica; a content of lithium hydroxide is from 0.1% to 2% based on a total mass of the electrolyte solution; after completion of a formation step of the battery filled with the electrolyte solution, the electrolyte solution changes from a flow dynamic state to a solidified electrolyte solution containing crystal particles, the solidified electrolyte solution measured by X-ray diffraction has a characteristic peak of crystal, see e.g., para. [0021].
Regarding Claims 3 and 4, Jianmin teaches the silica sol contains SiO2% (by weight) = 28 to 35%; a particle size of the silica sol is from 8 to 15 nm, see e.g., para. [0022].
Regarding Claims 5-7, Jianmin teaches the electrolyte solution comprises sulfuric acid having a density of from 1.35 to 1.37 g/cm3 (at 25°C), see e.g., para. [0023].
Regarding Claims 10-11, Jianmin teaches the solidified electrolyte solution is dried at 105°C, and has a characteristic peak at a diffraction angle of 20=26.80±0.20° when measured by X-ray diffraction, see e.g., para. [0024].
Regarding Claims 12 and 13, Jianmin teaches the solidified electrolyte solution contains a-quartz crystal, see e.g., para. [0025].
Regarding Claims 12 and 15, Jianmin teaches a charging current in the formation step is in a range of from 0.01 to 0.5C, see e.g., para. [0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianmin (cited above).
Regarding Claims 8-9, Jianmin teaches an initial viscosity of the electrolyte solution is from 50 to 350 mPa-s (at 20°C). The temperature at which the viscosity was measured is close to but does not overlap with that claimed (i.e., 20 °C is close to 25 °C). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Claim(s) 1-4, 10-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lead Crystal Batteries (Safety, Storage, Operations and Maintenance Manual, Nov 2016, powered by Betta Batteries), in view of Rajaram et al. (US 2011/0287324), Vaccaro et al. (US 2005/0084762), Pan et al. (CN102412421, of record), Wang et al. (US 5,202,196), and Jinsheng et al. (CN 103456999, of record), hereinafter LCB, Rajaram, Vaccaro, Pan, Wang, and Jinsheng. Note that machine translations have been provided for each foreign reference (i.e., Pan and Jinsheng).
Regarding Claims 1, 2, 18 and 19, LCB discloses a lead crystal battery comprising a battery container (best seen in the picture on page 1/31), an electrolyte 
Regarding Claims 1 and 2, LCB teaches the electrolyte includes sulfuric acid (see e.g., page 28/31), and a gelling agent (i.e., SiO2). After completion of a formation step of the lead-crystal battery filled with the electrolyte solution (i.e., composite SiO2 electrolyte), the electrolyte solution changes from a flow dynamic state to a solidified electrolyte solution containing crystal particles, see e.g., last paragraph on page 6/31. LCB teaches crystalline electrolyte salts are formed (i.e., white crystalline powder, see e.g., 6.3.1, page 28/32); as such, one of ordinary skill in the art would expect an X-ray diffraction characteristic peak of crystal. Regarding Claims 1, 14, and 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “after completion of a formation step… crystal particles” in claim 1, “a charging current … is in a range of 0.01 to 0.5C” (in claims 14-15). Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.
Further regarding claim 1, LCB teaches the electrolyte comprises a composite of silica (i.e., SiO2), but does not elaborate on the contents of the gelling agent as comprising silica sol and precipitated silica. However, the prior art suggests the combination of colloidal silica (silica sol) with precipitated silica. Rajaram teaches it is well known to one of ordinary skill in the art the electrolyte mixture (sulfuric acid and silica) comprises silica from colloidal silica, fumed silica, precipitated silica, and/or never dried precipitated silica, see e.g., paras. [0062]-[0063]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would have been obvious for a person of ordinary skill in the art at the time the invention was made to utilize colloidal silica and precipitated silica as the gelling agent as taught by Rajaram, as doing so is taught by prior art and within the design choice of the practitioner in the art and to achieve a solid (gel) electrolyte. 
Further regarding claim 1, the modification of LCB with Rajaram teaches the electrolyte comprises a composite of silica sol (i.e., colloidal silica) and precipitated silica, as described above, but does not teach a specific mass ratio thereof. However, 
Regarding Claims 1 and 3-4, the modification of LCB with Rajaram suggests silica sol and precipitated silica, as detailed above under the rejection of claim 1, but does not teach the total content of silica is from 1% to 4% based on a total content of the silica. LCB further does not teach the silica sol contains SiO2 (by weight) 28 % to 35 %. However, Rajaram teaches silica concentration can be adjusted so that the silica can gel with the sulfuric acid external to the separator, see e.g., para. [0063]. Wang teaches unsuitable contents of silica in the electrolyte causes serious hydration phenomena due to a large amount of dilute sulfuric acid in the battery. Among other reasons, Wang suggests a silica content in the electrolyte is between 3% to 9% by weight to prevent said hydration; this silica content is obtained using a commercially available silica sol which contains 10%-30% SiO2, col. 4 lines 37-39, col. 5 lines 6-32. A silica content outside this range (i.e., 3-9%) consequently cannot obtain an integrated gel of appropriate pore size and suitable structural stress (i.e., not high and not low). Further, a silica content outside this range results in increased resistance, see e.g., col. 3, lines 40-68. It would be obvious to one having ordinary skill in the art to adjust silica content in the electrolyte from 1 % to 4 %, as claimed, to obtain in integrated gel of appropriate pore size and suitable structural stress, prevent hydration, and prevent increases in resistance. Moreover, the amount of silica is a result effective variable, i.e., a variable which achieves a recognized result, of gelation time, see e.g., col. 3 lines 41-56; as such, the optimum or workable ranges of said variable might be characterized as 2 content of 10-30%, as suggested by Wang, because the material is a commercial product (col. 4 lines 37-39), hence readily available, thereby making production of the electrolyte more efficient/simple.   
Regarding Claims 3-4, the modification of LCB with Rajaram suggests silica sol and precipitated silica, as detailed above under the rejection of claim 1. Further modification of LCB and Rajarma with Wang, as detailed above under the rejection of claims 1 and 3-4, teaches the amount of SiO2 in the silica sol, but does not teach the size of the silica sol. However, Vaccaro teaches colloidal silica having a particle size of 10 nm to 20 nm is preferred because it is readily absorb into the plates and AGM separator, thereby extending battery cycle life by preventing or reducing acid stratification, see e.g., paras. [0035]-[0037], and [0067]. It would be obvious to one having ordinary skill in the art the particle size of the silica sol is from 8 nm to 15 nm, so that it readily absorbs in the plates and separator, thereby extending battery cycle life by preventing or reducing acid stratification, as suggested by Vaccaro.
Further regarding claim 1, LCB does not teach the inclusion of LiOH. However, Jinsheng, who is concerned with lead crystal batteries, teaches the addition of LiOH from 0.1% to 0.2% in the SiO2/sulfuric acid electrolyte as an additive stabilizing agent which improves the permeability of the electrolyte, thereby greatly improving the balance of the battery and prolonging the service life of the battery, see e.g., paras. [0007]-[0008], [0011]-[0012],[0016], [0035]. It would be obvious to one having ordinary 
Regarding Claims 10-13, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01, I. “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. In this case, the prior art teaches the claimed electrolyte composition as detailed in the rejection of claims 1-2. As such, the properties thereof, as measured by X-ray diffraction, would be the same as that claimed. 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCB, Rajaram, Vaccaro, Pan, Wang, and Jinsheng in view of Lin et al. (US 2010/0304210), hereinafter Lin.
Regarding Claims 5-7, LCB does not disclose the density of the sulfuric acid. However, Vaccaro teaches specific gravities of the sulfuric acid of about 1.25 - 1.50, see e.g., para. [0057], [0082]; Wang teaches 1.48 to 1.58, col. 1, lines 59-60; and Lin teaches sulfuric acid having a specific gravity of 1.28-1.34, see e.g., para [0023]. The .

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCB, Rajaram, Vaccaro, Pan, Wang, and Jinsheng in view of Boeller et al. (US 4,937,156), hereinafter Boeller.
Regarding Claims 8-9, LCB does not disclose an initial viscosity of the electrolyte solution is from 50 mPas to 350 mPas. However, the art has recognized the viscosity of the electrolyte is result effective variable , i.e., a variable which achieves a recognized result, for ease of filling the battery; as such, the optimum or workable ranges of said variable might be characterized as routine experimentation, MPEP 2144.05, II., B. Wang teaches high viscosity electrolytes have a difficult time being filled into the battery, and when filling is complete cracks may occur during the discharging process, see e.g., col. 3. Boeller teaches filling of the battery is not possible with a high viscosity electrolyte mixture. The starting materials of the electrolyte mixture have viscosities ranging from 2 mPas to 400 mPas, i.e., 2-9 mPas and 300 ± 100 mPas. See col. 1, lines 31-37, and col. 2, lines 19-24 and lines 28-49. One of ordinary skill that art would be motivated to adjust the viscosities of the electrolyte components, hence the initial viscosity of the electrolyte solution, so that the battery may be filled without difficulty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729